Citation Nr: 1742065	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to radiation exposure.

2. Entitlement to service connection for vision problems, to include as due to radiation exposure.

3. Entitlement to service connection for residuals of a stroke, to include as due to radiation exposure.

4. Entitlement to service connection for bilateral foot rash (tinea cruris), to include as due to radiation exposure.

5. Entitlement to service connection for residuals of tumors (lipomas), to include as due to radiation exposure.

6. Entitlement to service connection for loss of sense of smell, to include as due to radiation exposure.
7. Entitlement to service connection for multiple joint and bone pain, to include as due to radiation exposure.

8. Entitlement to service connection for hypertension, to include as due to radiation exposure.

9. Entitlement to service connection for cardiomyopathy, to include as due to radiation exposure.

10. Entitlement to service connection for headaches, to include as due to radiation exposure.

11. Entitlement to service connection for right hand numbness, to include as due to radiation exposure.

12. Entitlement to service connection for a right leg disorder, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In June 2015, the Board issued a decision denying the Veteran's claims for service connection.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued a Memorandum Decision which vacated and remanded the June 2015 Board decision. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In the November 2016 Memorandum Decision, the Court noted that with regard to the Veteran's service connection claims for headaches and a right leg disorder, that the Board provided an inadequate statement of its reasons or bases for its failure to address specific evidence.  Specifically, the Court noted that although the Board found that the Veteran's claimed conditions were not documented in service, there was evidence in the service treatment records that the Veteran was treated for a right ankle sprain in April 1962 and for headaches in March 1963.  A review of the service treatment records does show records of treatment for the right ankle on two occasions in April 1962, when the Veteran injured his ankle during softball practice.  There is also a treatment record for a headache in March 1963.  As such, a remand is necessary to obtain examinations and medical opinions regarding the Veteran's claims for headaches and a right leg disorder.

The Court also noted that in the April 2012 Board remand, the Board directed the AOJ to forward the Veteran's claims file, including a copy of the March 2011 hearing transcript, to the Under Secretary for Health for preparation of a dose estimate of his total exposure to ionizing radiation which would take into account the Veteran's work duties, and all sources of ionizing radiation (including alpha, beta, gamma, and neutron).  

In the December 2012 memorandum provided by the Under Secretary for Health, the memorandum noted that based upon letters from the US Army Public Health Command, that were not specific to the Veteran, the total radiation exposure would be 300 millirem (0.3 rem).  This cited annual dose took into consideration all types of radiation (alpha, beta, gamma, and neutron).  The estimate was based upon an assumption that the duties of an Army nuclear weapons assembler were similar to that of a Navy nuclear weaponsman.  As the Court noted, although an estimate was provided, the memorandum prepared by the Under Secretary for Health did not take into consideration the testimony provided in the March 2011 hearing that the alpha and neutron rays the Veteran was exposed to would not have been recorded on the DD Form 1141.  Thus, a remand is necessary to forward the claims file to the Under Secretary for Health, in order to obtain an updated dose estimate that takes into consideration the testimony provided during the March 2011 hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate examination to determine the nature and etiology of his lipomas.  In particular, the examiner is requested to determine whether the Veteran's lipomas may be medically classified as a form of "lymphoma."  The examiner's attention is directed towards May 2002 and August 2003 pathology reports diagnosing lipomas.

2. The Veteran should also be afforded VA examinations to address the etiology of his headaches, right leg disorder and bilateral foot rash.  The examiner should provide an opinion as to the following:

   a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current headache disorder had its onset in service or is otherwise caused by or related to his service, to include ionizing radiation exposure?  The examiner should consider and address the Veteran's service treatment records, including a March 1963 record where the Veteran received treatment for a headache, the August 1963 Report of Medical History and Report of Medical Examination, and a July 2001 hospitalization record wherein he reported a history of recurrent headaches for approximately 10 years.  The examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's belief that his current headache disorder had an in-service onset or is otherwise related to service.
   
   b) Clarify the "right leg disorder" claimed by the Veteran and, for such disorder(s), whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder(s) had an in-service onset or are otherwise caused by or related to his service, to include ionizing radiation exposure?  The examiner should consider and address the Veteran's service treatment records, including April 1962 records which note an ankle injury as well as the August 1963 Report of Medical History and Report of Medical Examination.  The examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's belief that his current right leg disorder(s) had an in-service onset or is otherwise related to service.
   
   c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral foot rash had its onset in service or is otherwise caused by or related to his service, to include ionizing radiation exposure?  The examiner should accept the Veteran's testimony of manifesting a foot rash in service although not documented as well as the August 1963 Report of Medical History and Report of Medical Examination.  The examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's belief that his current bilateral foot rash had an in-service onset or is otherwise related to service.
   
The physician is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.  If the examiner cannot provide such an opinion without resorting to speculation, he or she should explain the likelihood that additional testing would provide more consistent results.  

3. Forward the claims folder to the Under Secretary for Health (or authorized entity by the Under Secretary for Health) for preparation of a dose estimate of his total exposure to ionizing radiation which takes into account the Veteran's work duties and all sources of ionizing radiation (including alpha, beta, gamma and neutron) over a three year period.  

The dose estimate must take into account service medical and personnel records (including the Veteran's DD Form 1141), a copy of the Veteran's October 2008 and March 2011 hearing transcripts, the book submitted by the Veteran entitled Brotherhood of Doom, Memoirs of a Navy Nuclear Weaponsman, and the information regarding dosimeters which indicate the limits of dosimeter devices in measuring ionizing radiation exposure. 

With respect to work duties, the estimate must consider and explain whether the Veteran's description of duties as a leader of an inspection crew and gunners mate technician may have resulted in ionizing radiation exposure in a manner greater than the prior comparison to exposure for a Navy nuclear weaponsman.  He has specifically described his work duties, weapons work and handling methods in his October 2008 and March 2011 testimony.

The estimate should also take into account the testimony provided during the March 2011 Board hearing that the Veteran was exposed to alpha and neutron rays that would not have been recorded on the DD Form 1141 or the dosimetry badges along with the article describing limitations of dosimeter devices.  In particular, the estimate should explicitly explain the total dose each for alpha, beta, gamma and neutron rays for external and internal body exposure.

If the Under Secretary finds that the dose estimate provided would not be affected by the Veteran's exposure as noted in the testimony, or that the DD 1141 accurately reflects the extent of the Veteran's exposure, an explanation must be provided with a clear rationale explaining why this is so.  The Under Secretary's attention is directed towards the reasoning of inadequacy for the prior estimate provided by the Court in the November 2016 Memorandum Decision. 

4. Upon resolution of the dose estimate, the AOJ seek further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).  In particular, the Under Secretary for Benefits is advised that the Veteran was first diagnosed with diabetes mellitus in approximately 1991, recurrent headaches since approximately 1991 and was later treated for his other disorders.  The Under Secretary for Benefits should consider the significance of an October 2008 opinion from Dr. A.H. attributing the Veteran's hypertension, cardiovascular disorders and diabetes mellitus to ionizing radiation exposure with citation to treatise records, a January 2009 statement from Dr. S.M. stating that the Veteran's bilateral retinopathy may be more persistent due to ionizing radiation exposure, and a February 2011 opinion from Dr. R.W. attributing the Veteran's illnesses to ionizing radiation exposure. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims. If the benefits sought remain denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

